Sutton, C. J.
From the denial by the Municipal Board of Adjustment of the City of Atlanta of his application for a permit to use certain land for the storage of wrecked and repaired automobiles, L. H. Klaer appealed to the Superior Court of Fulton County on the grounds, among others, that he had been refused the right to cross-examine witnesses objecting to his application and had not been allowed to present evidence to rebut that offered by the objectors, and he also excepted in that court to the certified record as being defective in that it failed to show the facts supporting his two grounds of appeal as stated. The superior court set aside the order of the board and remanded the case for a new trial, upon the stated grounds of the appeal, to which judgment Klaer now excepts. Held:
Irrespective of whether the City of Atlanta should have been made a party to the writ of error and of whether the Municipal Board of Adjustment of the City of Atlanta was a proper party to the bill of exceptions (see Gilliam v. Etheridge, 67 Ga. App. 731, 21 S. E. 2d 556; Galfas v. Ailor, 81 Ga. App. 13, 14, 57 S. E. 2d 834), if appears that the effect of the judgment complained of was generalljr to sustain the applicant’s appeal, from an adverse ruling by the board, on the ground that the decision of the board was not correct as a matter of law for the reasons stated (see Ga. L. 1946, p. 199), and also to sustain the exceptions to the incompleteness of the record certified by the board to the superior court; and the applicant cannot complain of such a judgment in his favor, although all grounds of his appeal were not sustained. Bowen *57v. Groover, 76 Ga. 101; Brush Elec. Light &c. Co. v. Wells, 113 Ga. 1010 (39 S. E. 478).
Decided October 24, 1953.
Robert P. McLarty, Eugene R. Simons, Merrell PL. Collier, for plaintiff in error.
J. C. Savage, J. C. Murphy, J. M. B. Bloodworth, John E. Feagin, Plenty L. Bowden, contra.

Writ of error dismissed.


Felton and Quillian, JJ., concur.